Cook, J.,
concurring. I renew my objections to this court’s extra-constitutional exercise of jurisdiction in this action as previously explained in my dissenting opinion to State ex rel. Taft v. Franklin Cty. Common Pleas Court (1998), 81 Ohio St.3d 1244, 691 N.E.2d 677. Nevertheless, because a majority of this court have seen fit to bring this controversy before the court on the merits, and *485because I agree that Zanotti has failed to demonstrate that Am.Sub.H.B. No. 697 is unconstitutional, I concur in the majority’s merit determinations.
Lundberg Stratton, J., concurs in the foregoing concurring opinion.